Exhibit 10.7

 

Amendment No. 1

 

To

 

Traditional Program Business

Amended and Restated

Quota Share Reinsurance Agreement

 

This is Amendment Number 1 (this “Amendment”), dated as of the date set forth
below, to the Amended and Restated Traditional Program Business Quota Share
Reinsurance Agreement (“Agreement”), dated August 30, 2006, by and among Tower
Insurance Company of New York, and Tower National Insurance Company
(collectively the “Company”) and CastlePoint Reinsurance Company, Ltd.
(“Reinsurer”), effective as of April 1, 2006.

 

RECITALS

 

A.                                   The parties entered into the Agreement
effective as of April 1, 2006, whereby the Reinsurer agreed to reinsure
Traditional Program Business written by the Company subject to the terms and
conditions as set forth in the Agreement.

 

B.                                     The parties now desire to further amend
the Agreement in accordance with paragraph B of Article XXIV of the Agreement.

 

Now therefore, in consideration of the foregoing, of the mutual covenants and
undertakings as set forth below, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.               Amendment

 


A.                EFFECTIVE APRIL 1, 2006, ARTICLE V, EXCLUSIONS, PARAGRAPH K IS
REVISED TO READ AS FOLLOWS:

 

“Pollution loss or liability excluded by the provisions of the applicable ISO
Pollution Exclusionary language drafted by the Company in use at the time the
policy involved is written or renewed and where available per filed rule and not
precluded by regulatory constraint.  Further, the Reinsurer agrees that this
exclusion shall not apply in any case where the Company has included such
language in an original policy and/or as an endorsement to an original policy
but has sustained a loss as a result of such exclusionary language being
declared invalid or inapplicable by a court of law.”

 


B.                EFFECTIVE JULY 1, 2006 ARTICLE VI, REINSURANCE COVERAGE,
PARAGRAPH A IS REVISED TO READ AS FOLLOWS:


 


“UPON THE CONTRIBUTION OF CAPITAL TO THE REINSURER BY ITS PARENT IN THE AMOUNT
OF AT LEAST $156 MILLION, THE COMPANY SHALL AUTOMATICALLY AND OBLIGATORILY CEDE
TO THE REINSURER, AND THE REINSURER SHALL BE OBLIGATED TO ACCEPT AS ASSUMED
REINSURANCE, A

1


--------------------------------------------------------------------------------



50% QUOTA SHARE PORTION OF THE NET LIABILITIES WITH RESPECT TO SUCH POLICIES,
SUBJECT TO ADJUSTMENT AS SET FORTH BELOW. THE COMPANY MAY, IN ITS SOLE
DISCRETION, CHANGE THE QUOTA SHARE PARTICIPATION OF THE REINSURER FROM TIME TO
TIME AS OF ANY SIX MONTH ANNIVERSARY DATE OF THE EFFECTIVE DATE OF THIS
AGREEMENT UPON NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE
REINSURER, UNLESS SUCH NOTICE IS WAIVED BY THE REINSURER, AND PROVIDED, HOWEVER,
THAT THE COMPANY AND THE REINSURER MAY AGREE TO CHANGE THE REINSURER’S QUOTA
SHARE PARTICIPATION AS OF ANY CALENDAR QUARTER WITH ALL SUCH CHANGES BEING
AFFIXED TO THE AGREEMENT; PROVIDED FURTHER, HOWEVER THAT THE QUOTA SHARE
PARTICIPATION OF THE REINSURER SHALL AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT BE A MINIMUM OF 50% AND A MAXIMUM OF 75%; AND PROVIDED FURTHER THAT
THE REINSURER’S QUOTA SHARE PARTICIPATION DOES NOT EXCEED $50 MILLION OF GROSS
WRITTEN PREMIUM FOR THE 12 MONTH PERIOD ENDED MARCH 31, 2007, WITH SUCH MAXIMUM
AMOUNT SUBJECT TO A 25% GROWTH FACTOR PER 12 MONTH PERIOD THEREAFTER.  IF THE
REINSURER’S QUOTA SHARE PARTICIPATION MAXIMUM OF $50 MILLION (SUBJECT TO GROWTH
FACTOR) IS ATTAINED IN ANY TWELVE MONTH PERIOD ENDED MARCH 31, THEN THE QUOTA
SHARE PARTICIPATION PERCENTAGE, WHICH SHALL APPLY TO ALL PREMIUMS AND LOSSES ON
A PRO-RATED BASIS FOR SUCH PERIOD, SHALL BE DECREASED FOR THAT 12 MONTH PERIOD
EVEN IF SUCH PARTICIPATION IS BELOW 50%. EACH SUCH CHANGE SHALL APPLY TO
POLICIES ISSUED OR RENEWED AFTER THE EFFECTIVE DATE OF SUCH CHANGE.
NOTWITHSTANDING THE FOREGOING, IF THE COMPANY WRITES BUSINESS OF THE TYPE THAT
IT HAS HISTORICALLY NOT WRITTEN OR WRITES MORE THAN 25% OF ITS GROSS WRITTEN
PREMIUMS OUTSIDE THE STATE OF NEW YORK IN ANY 12 MONTH PERIOD ENDING ON THE
ANNIVERSARY DATE OF THIS AGREEMENT, THEN THE REINSURER HAS THE RIGHT TO REFUSE
TO REINSURE SUCH BUSINESS THAT THE COMPANY HAS NOT HISTORICALLY WRITTEN AND SUCH
EXCESS BUSINESS WRITTEN OUTSIDE THE STATE OF NEW YORK.


 


THE QUOTA SHARE PARTICIPATION OF THE REINSURER EFFECTIVE JULY 1, 2006 SHALL
APPLY TO NEW AND RENEWAL BUSINESS WRITTEN BY THE COMPANY AFTER JULY 1, 2006.”

 

C.                Effective July 1, 2006, Article VII, Reinsurance Premium, is
revised to read as follows:

 

“As premium for the reinsurance provided by this Agreement, the Company shall
cede to the Reinsurer an amount equal to the Reinsurer’s quota share assumption
of the Net Written Premium of the Company for the Business Covered by this
Agreement. If, after allowance for the ceding commission as set forth below in
Article VIII, the reinsurance premium is insufficient to cover losses (including
loss adjustment expenses) attributable to the Business Covered under this
Agreement, the Company shall make an additional premium payment to the Reinsurer
in an amount that is equal to the product of the Reinsurer’s assumed share times
the excess of losses over the reinsurance premium paid. To the extent that the
reinsurance premium paid to Reinsurer is in excess of losses paid attributable
to the Business Covered under this Agreement, the Reinsurer shall return to the
Company an amount that is equal to the product of the reinsurance premium paid
less losses paid times the Company’s retained cession.”

 

2


--------------------------------------------------------------------------------


D.            Effective July 1, 2006, Article VIII, Ceding Commission, is
revised to read as follows:

 


“ARTICLE VIII            CEDING COMMISSION

 


THE REINSURER SHALL ALLOW THE COMPANY A CEDING COMMISSION ON ALL PREMIUMS CEDED
HEREUNDER WHICH SHALL BE AN AMOUNT EQUAL TO THE PRODUCT OF COMPANY'S RETAINED
QUOTA SHARE PERCENTAGE, AS DETERMINED PURSUANT TO ARTICLE VI FOR THE CURRENT
PERIOD, TIMES ACTUAL COMMISSIONS PAID TO AGENTS OR BROKERS, PREMIUM TAXES,
GUARANTEE FUND ASSESSMENTS, FEES AND ASSESSMENTS FOR BOARDS, BUREAUS AND
ASSOCIATIONS, FEES AND ASSESSMENTS FOR INDUSTRY AND RESIDUAL MARKETS, AND OTHER
SIMILAR EXPENSES INCURRED BY THE COMPANY ON ALL PREMIUMS CEDED HEREUNDER BUT
AFTER DEDUCTION OF CEDING COMMISSIONS OR EXPENSE REIMBURSEMENT AMOUNTS RECOVERED
UNDER EXISTING REINSURANCE. CEDING COMMISSIONS ALSO WILL INCLUDE AN ADDITIONAL
AMOUNT OF OTHER UNDERWRITING EXPENSES EQUAL TO DIRECT CHARGES INCURRED BY THE
COMPANY FOR TRAVEL, UNDERWRITING, AND OTHER EXPENSES DIRECTLY INCURRED BY THE
COMPANY TO UNDERWRITE TRADITIONAL PROGRAMS.  THESE OTHER UNDERWRITING EXPENSES
WILL BE REIMBURSABLE BY THE REINSURER AND INCLUDED AS PART OF CEDING COMMISSIONS
ONLY AFTER AN ACCOUNTING OF THESE OTHER UNDERWRITING EXPENSES FOR EACH
TRADITIONAL PROGRAM IS PROVIDED AND APPROVED BY THE REINSURER.”

 

E.             Effective January 1, 2007, Tower National Insurance Company shall
be neither a party nor a company within the definition of Company and shall not
cede any premiums or losses directly to the Reinsurer.

 

F.             The first sentence of Article III, paragraph A, shall read “This
Agreement is effective 12:01 a.m., Eastern Standard Time, April 1, 2006 (the
Effective Date”) and shall have a term of four (4) years.

 

2.               Miscellaneous

 

A.            Except as specifically set forth in this Amendment, the Agreement
shall remain in full force and effect without modification thereto.

 

B.            This Amendment may be executed by the parties hereto in any number
of counterparts, and by each of the parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, but all such counterparts shall together constitute but one and
the same instrument.

 

C.            This Amendment and all actions arising out of or in connection
with this Amendment shall be governed by and construed according to the laws of
the State of New York, exclusive of the rules with respect to conflict of laws.

 

[Signature Page Follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Amendment to
be executed.

 

 

TOWER INSURANCE COMPANY OF NEW YORK

 

 

By:

/s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

 

 

TOWER NATIONAL INSURANCE COMPANY

 

 

By:

/s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

 

 

CASTLEPOINT REINSURANCE COMPANY, LTD.

 

 

By:

/s/ Joel S. Weiner

 

 

Name:

Joel S. Weiner

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

4


--------------------------------------------------------------------------------